Per Curiam.

The issue before us is whether the property in question is entitled to tax-exempt status pursuant to R.C. 5709.07, 5709.12, and 5709.121(A) and (B). For the reasons to follow we affirm the BTA and deny the exemption.
The standard of review in this instance is well-established. Exemption is the exception to the rule and statutes granting exemptions are strictly construed. Our duty is limited to determination of whether the decision of *187the Board of Tax Appeals was unreasonable or unlawful. Ohio Masonic Home v. Bd. of Tax Appeals (1977), 52 Ohio St. 2d 127, 129 [6 O.O.3d 343]; White Cross Hospital Assn. v. Bd. of Tax Appeals (1974), 38 Ohio St. 2d 199, 201 [67 O.O.2d 224].
R.C. 5709.07 allows exempt status for buildings and land owned by public schoolhouses that are not used with a view to profit. R.C. 5709.12 exempts from taxation real property belonging to institutions that is used exclusively for charitable purposes. R.C. 5709.121 sets forth the definition of exclusive use for charitable or public purposes as either one of the following:
“[A] (1) As a community or area center in which presentations in music, dramatics, the arts, and related fields are made in order to foster public interest and education therein;
“(2) For other charitable, educational, or public purposes;
“(B) Otherwise made available under the direction or control of such institution, the state, or political subdivision for use in furtherance of or incidental to its charitable, educational, or public purposes and not with the view to profit.”
Appellant’s arguments involve all three of these statutes. The essential point of these arguments is that the questioned property is not being operated with a view to profit but is actually run to serve the incidental function of converting property to cash which, in turn, is used to support scholarships of the school, a charitable organization.
In Ohio Masonic Home, supra, this court dealt with the question of what may constitute “in furtherance of” the taxpayer’s purpose. In Ohio Masonic Home, a charitable institution — a home for the care of the aged — owned a farm. The proceeds from the income derived from the farm were used, in part, for the care of the home’s residents. This court concluded that the farm was taxable because “* * * [appellant's purpose is not to farm land, but rather to provide and maintain a place for the care of the aged * * * [and that] [farming remains functionally removed from appellant’s charitable purpose.” Id. at 130. The instant cause is analogous to Ohio Masonic Home because appellant’s purpose is to be an educational institution and not a clothing distribution center.1 Thus, the educational or charitable function is removed from the property in question.
Appellant also contends that the property is not for “profit.” We do not agree. Citing Webster’s New International Dictionary (2d Ed. Unabr. 1960), appellant posits that profit “in the meaning most pertinent here” is “ ‘[t]he excess of returns over expenditure in a given transaction or series *188of transactions [and] [t]he excess of the price received over the price paid for the goods sold.’ ” Because the clothing was donated, appellant argues that the store merely exchanges value for value and no “return” is received. Appellant fails, however, to utilize the full definition set forth which describes profit as “[t]he excess of the price received over the cost of purchasing and handling, or of producing and marketing, particular goods,” and “[e]xcess of income over expenditure, as in a business or any of its departments, during a given period of time.” While we can sympathize with appellant’s desire to limit the term “profit” to its narrowest definition that will preclude application herein, we are compelled, under our general review standard that “exemptions are the exception to the rule,” to give wider scope to the definition of profit. Although the clothing may be donated for free, selling the clothing involves costs (e.g., salary of sales staff) offset by the proceeds. The excess which remains after such handling costs, although the clothing may cost nothing to purchase, must surely be construed as profit. The legislature is of course free to define profit in any manner it sees fit. Absent such definition we are obliged to use the ordinary meaning of the word which clearly applies to the revenues received by appellant herein.
Accordingly, we hold that R.C. 5709.07, 5709.12, and 5709.121(A) and (B) were neither unreasonably nor unlawfully construed by the board in the instant case and we therefore affirm that decision.

Decision affirmed.

Celebrezze, C.J., Locher, C. Brown and Wright, JJ., concur.
Sweeney, Holmes and Douglas, JJ., dissent.

 It is the ongoing operation of the clothing exchange as a business venture, apart from any educational purpose, that is fatal to appellant’s exemption request. Thus, we are not presented with a situation where it is claimed that the business venture is integrally related to a marketing or business course at an educational facility. Our decision should not be construed as impacting upon traditional fundraising events such as church or school book sales, or bake sales.